Exhibit 10.33

AMENDED AND RESTATED
NON-COMPETE AND SPECIAL SEVERANCE
TAX PROTECTION AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT is effective as of January 1, 2008, between
WISCONSIN ENERGY CORPORATION (the "Company") and Stephen P. Dickson (the
"Executive"). This Agreement amends and restates the agreement made on
August 30, 2000, between the Company and the Executive, to comply with Internal
Revenue Code Section 409(A), which governs the time and form of payment of
non-qualified deferred compensation, including the tax gross-up provided under
this Agreement.

The Executive is currently a key executive of the Company and a participant in
the Amended and Restated Executive Severance Policy (the "ESP") and the Board of
Directors of the Company wishes to provide certain further protection to the
Executive with regard to certain benefits under the ESP in return for an
agreement by the Executive not to compete with the Company.

In consideration of the terms and conditions set forth below, the parties agree
as follows:

Incorporation of ESP. The ESP, as may be amended from time to time, is
incorporated by reference and made a part of this Agreement. All of the
capitalized terms used in this Agreement, if not otherwise defined, have the
meaning given to them in the ESP.

Non-Compete Agreement. In consideration of this Agreement, the Executive agrees
that, should the Executive incur a Covered Termination Associated with a Change
in Control, and as a result become entitled to receive Separation Benefits under
the ESP, the Executive will not, for a period of one year from the date of such
Covered Termination Associated with a Change in Control, directly or indirectly
own, manage, operate, join, control, be employed by, or participate in the
ownership, management, operation or control of, or be connected in any manner,
including but not limited to, holding the position of shareholder, director,
officer, consultant, independent contractor, executive, partner, or investor
with any "Competing Enterprise" within the "Territory." For purposes of this
Section 2, a "Competing Enterprise" means any entity, firm or person engaged in
a business involving the distribution and sale of electrical, gas, steam or
other energy sources to end users in competition with such business conducted by
the Company or its Subsidiaries, and the "Territory" means the State of
Wisconsin, the upper peninsula area of the State of Michigan and any other
territory in which the Company or its Subsidiaries is involved in the same
business in competition with a Competing Enterprise as of the date of the
Executive's termination of employment. The Executive recognizes that the
Territory may change as the scope of business conducted by the Company or its
Subsidiaries which is in competition with Competing Enterprises changes and the
Executive acknowledges that it is reasonable for the Territory to include not
only the areas in which the Company and its Subsidiaries are presently
operating, but also those areas into which such business of the Company and its
Subsidiaries may expand. If the Executive notifies the Company in writing of any
employment or opportunity which the Executive proposes to undertake during the
one year non-compete period, and supplies the Company with any additional
information which the Company may reasonably request, the Company agrees to
promptly notify the Executive within thirty




--------------------------------------------------------------------------------


days after all information reasonably requested by it has been provided, whether
the Company considers the proposed employment or opportunity to be prohibited by
these provisions and, if so, whether the Company is willing to waive the same.
Notwithstanding anything in this Section 2, the Executive shall not be
prohibited from acquiring or holding up to 2% of the common stock of an entity
that is traded on a national securities exchange or a nationally recognized
over-the-counter market.

Severance Tax Protection. Should the Executive incur a Covered Termination
Associated with a Change in Control, and as a result become entitled to receive
Separation Benefits under the ESP, then the provisions of the ESP that provide
for a reduction in the Total Payments to be made to the Executive to avoid
operation of Sections 280G and 4999 of the Internal Revenue Code, shall not
apply. Instead, no limitation shall be applied to the Total Payments otherwise
payable to the Executive and the Executive shall be entitled to the benefit of a
"Gross-Up Payment" as defined below and subject to the following provisions:

In the event it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of the ESP or otherwise, but
determined without regard to any additional payments required under this Section
3) (a "Payment") would be subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the "Code") or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed on the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

Subject to the provisions of paragraph (c) of this Section 3, all determinations
required to be made under this Section 3, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by the Executive (the "Accounting Firm"),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 3, shall be paid by the Company to the


2

--------------------------------------------------------------------------------


Executive within five days of the receipt of the Accounting Firm's
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to paragraph (c) of this Section 3 and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive. Notwithstanding the foregoing, the Company shall pay any
Gross-Up Payment and any Underpayment no later than December 31 of the calendar
year following the calendar year in which the Executive pays the Excise Tax,
provided that if the Executive is a "specified employee" (within the meaning of
Code Section 409A) as of the date of his termination of employment, payment
shall not be earlier than the first day of the seventh month following the
Executive's termination of employment.

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after the Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which he gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

give the Company any information reasonably requested by the Company relating to
such claim,

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

cooperate with the Company in good faith in order effectively to contest such
claim, and

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with


3

--------------------------------------------------------------------------------



such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c) of Section 3, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including-interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.



If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (c) of this Section 3, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of paragraph (c) of this Section
3) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If after the
receipt by the Executive of an amount advanced by the Company pursuant to
paragraph (c) of this Section 3, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

Successors and Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) and the direct and indirect parent of any such successor, to all
or substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no succession had taken
place. This Agreement shall be binding upon and


4

--------------------------------------------------------------------------------


inure to the benefit of the Company and any such successor, and such successor
shall thereafter be deemed the "Company" for the purposes of this Agreement.
This Agreement shall inure to the benefit of and be enforceable by the
Executive's respective personal or legal representative, executor,
administrator, successor, heirs, distributees and/or legatees.

Attorneys' Fees. If the Executive institutes any legal action in seeking to
obtain or enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Agreement, the Company
will pay for all actual reasonable legal fees and expenses incurred (as
incurred) by the Executive, regardless of the outcome of such action.

Notices. All communications provided for herein shall be in writing and shall be
deemed to have been duly given when delivered or five business days after having
been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the Company (to the attention of the
Chief Executive Officer of the Company) at its principal executive office and to
the Executive at his/her principal residence, or to such other address as any
party may have furnished to the other in writing in accordance herewith, except
that notices of a change of address shall be effective only upon receipt.

Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Wisconsin without
giving effect to the principles of conflict of laws of such state.

Validity and Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect. If any
provision of this Agreement shall be held invalid or unenforceable in part; the
remaining portion of such provision, together with all other provisions of this
Agreement, shall remain valid and enforceable and continue in full force and
effect to the fullest extent consistent with law.

Entire Agreement; Amendments. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the matters discussed
herein and supersedes all other prior agreements and understandings, written or
oral, between the parties with respect thereto. There are no representations,
warranties or agreements of any kind relating thereto that are not set forth in
this Agreement. This Agreement may not be amended or modified except by a
written instrument signed by the parties hereto or their respective successors
and legal representatives.

Withholding. The Company may withhold from any amounts payable under this
Agreement all federal, state and other taxes as shall be legally required.

Employment Status. This Agreement does not constitute a contract of employment
or impose on the Executive or the Company or any of its Subsidiaries any
obligation to retain the Executive as an employee, to change the status of the
Executive's employment,


5

--------------------------------------------------------------------------------


or to change the policies of the Company or its Subsidiaries regarding
termination of employment.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




/s/ Stephen P. Dickson
Stephen P. Dickson

WISCONSIN ENERGY CORPORATION


By: /s/ Gale E. Klappa
Gale E. Klappa



12/29/08


Date

By: 12/30/08
Date






6

--------------------------------------------------------------------------------
